An unpub|isliied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

MARCEL WILLIAl\/IS, No. 65968
Appellant,

 FELED
THE STATE OF NEVADA, j
Respondent. JUL 25 2014

ORDER DISMISSING APPEAL

 

This is an appeal from a judgment of conviction, pursuant to a
guilty plea, of robbery with the use of a firearm. Second J udicial District
Court, Washoe County; Patrick Flanagan, Judge.

The judgment of conviction was entered on l\/.[ay 15, 2014_ We
lack jurisdiction because the notice of appeal was not filed until June 25,
2014, nine days after the expiration of the 30-day appeal period prescribed
by NRAP 4(b)(1)(A). See Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
946 (1994). Therefore, we

ORDER this appeal DISMISS'ED.

Pickering j

Parraguirre o ' Saitta

 

cc; Hon. Patrick Flanagan, District Judge

Dennis W. Hough

Attorney General/Carson City
Washoe County District Attorney
Washoe District Court Clerk

Marcel Williams

Suvnems Coun'r
or
NEvAoA

w wl   l